PER CURIAM.
Georgetown College appeals from the judgment entered on a jury’s verdict which awarded damages for injuries sustained on its premises by a child about three and one-half years old. Through an open door, the small boy entered a locker room adjacent to a ladies’ rest room, where his mother had taken him. A bank of three tall steel lockers, not fastened to the floor or wall and tilted slightly forward, fell upon him and inflicted a serious head wound.
Appellant argues, inter alia,, that no negligence was shown and that tardy filing of a costs bond was improperly permitted. We have considered these contentions and the other reasons for reversal advanced by the appellant, but cannot accept them. We see no error.
Affirmed.